Citation Nr: 9906166	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-51 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a compensable evaluation for residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1950 to 
July 1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

At a November 1998 Travel Board hearing, the appellant raised 
the issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for skin disease of the hands and feet.  This 
claim is not inextricably intertwined with the current claim 
and has not been developed for appellate consideration by the 
RO.  Therefore, this matter is referred to the RO for 
appropriate action.  

Because the appellant indicated at the November 1998 hearing 
that he desired to withdraw his appeal of the RO's denial of 
service connection for hypertension, heart disease, diabetes 
mellitus, calcified tendonitis of the right shoulder, and 
emphysema secondary to malaria, the only issue for appellate 
consideration is the claim of entitlement to a compensable 
evaluation for residuals of malaria.  


FINDING OF FACT

There is no competent medical evidence showing that the 
appellant currently has residuals of malaria.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
malaria are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 6304 (1998).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he currently has symptoms related 
to the malaria he experienced in service, and, therefore, he 
is entitled to a compensable evaluation for his service-
connected residuals of malaria.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for malaria in October 1952.  Following his separation from 
service, he underwent a VA medical examination in April 1954, 
and neither malaria nor residuals of malaria were found.  VA 
medical records dated in 1995 and 1996 do not indicate any 
complaints or treatment of symptoms related to malaria.  

At his November 1998 Travel Board hearing, the appellant 
stated that he had not experienced any fever or chills 
recently, and that no one had indicated to him that he now 
has malaria.  

Service connection was granted for residuals of malaria by an 
April 1954 rating decision, with a 10 percent evaluation 
assigned under Diagnostic Code 6304 from July 31, 1953, to 
July 30, 1954, and a noncompensable evaluation assigned from 
July 31, 1954.  

As an active disease, malaria is assigned a 100 percent 
evaluation.  Note: The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  Thereafter, 
residuals such as liver or spleen damage are rated under the 
appropriate system.  38 C.F.R. § 4.88b; Diagnostic Code 6304.  

After reviewing the medical evidence in the claims file, 
along with the appellant's testimony at his November 1988 
Travel Board hearing, the Board concludes that there is no 
evidence of blood smears showing malarial parasites, nor is 
there any medical evidence of any disability in any of the 
appellant's body systems that has been attributed to malaria.  
Hence, in the absence of any competent medical evidence 
indicating that the appellant currently has either malaria or 
residuals of malaria, the Board is unable to identify a basis 
to grant a compensable evaluation for residuals of malaria.  


ORDER

A compensable evaluation for residuals of malaria is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

